COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-08-071-CV
 
 
WILLIAM LEE MITCHELL                                                       APPELLANT
 
                                                   V.
 
PAUL JOHNSON                                                                     APPELLEE
 
                                              ------------
 
            FROM THE 158TH
 DISTRICT COURT OF DENTON
COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




On April 28, 2008, we sent appellant a letter
stating that this court was concerned that it may not have jurisdiction over
this appeal because the appealed February 6, 2008 Order on Motion on Summary
Judgment does not dispose of all parties and, therefore, does not appear to be
a final, appealable judgment.  We abated
the appeal on May 14, 2008 so that appellant could attempt to finalize the
judgment through nonsuit, severance, or other appropriate procedure.  We stated in the order that if we did not
receive a supplemental record showing the finality of the order on or before
June 13, 2008, we would dismiss the appeal for want of jurisdiction.  
We have not received any correspondence from the
parties since the date of the abatement order, nor have we been provided with a
copy of any subsequent order from the trial court that would render the summary
judgment order final and appealable.  A
judgment entered without a conventional trial on the merits is final Aif and
only if either it actually disposes of all claims and parties then before the
court, regardless of its language, or it states with unmistakable clarity that
it is a final judgment as to all claims and all parties.@  Lehmann v. Har-Con Corp., 39 S.W.3d
191, 192B93 (Tex.
2001) (emphasis added); see Wright v. Pino, 163 S.W.3d 259, 263 (Tex.
App.CFort
Worth 2005, no pet.).  The Order on Motion
on Summary Judgment in this case does not specifically dispose of appellant=s claims
against ADoes 1,
2, and 3,@ nor does it state that it is
final as to all claims and parties.  




Because the Order on Motion on Summary Judgment
is not a final, appealable order, we dismiss this appeal for want of
jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f); Tex. Civ. Prac. & Rem. Code Ann. ' 51.014
(Vernon Supp. 2007); Bally Total Fitness Corp. v. Jackson, 53
S.W.3d 352, 355 (Tex. 2001).
 
PER CURIAM
PANEL D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
DELIVERED: July 17, 2008




[1]See Tex. R. App. P. 47.4.